Citation Nr: 0423721	
Decision Date: 08/27/04    Archive Date: 09/01/04	

DOCKET NO.  03-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
August 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDING OF FACT

A chronic left elbow disorder is not shown to have been 
present in service.  


CONCLUSION OF LAW

A chronic left elbow disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
October 2002, approximately two months prior to the initial 
AOJ decision in December of that same year.  Specifically, in 
a letter of October 2002, the veteran was provided with the 
opportunity to submit evidence, notified of what evidence was 
still required to substantiate his claim, provided notice of 
who was responsible for securing the evidence, and advised to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
March 2003 which apprised him of VA actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical records, VA and private 
treatment records, and a VA medical examination report.  
Under the facts of this case, "the record has been fully 
developed" with respect to the issue currently on appeal, and 
"it is difficult to discern what additional guidance the VA 
could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claim."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this had been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claim, and of the evidence necessary to 
complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a chronic 
left elbow disability.  At the time of a service separation 
examination in July 2000, the veteran voiced no complaints 
of, nor was there any indication of, a left elbow disability 
of any kind.  Specifically, although he noted having a 
painful or trick elbow on the Report of Medical History, this 
was noted to be in relation to his right shoulder. 

A VA general medical examination conducted in January 2001 
was similarly negative for evidence of a chronic left elbow 
disability.  

VA outpatient treatment records covering the period from 
February 2001 to June 2002 show treatment during that time 
for left elbow problems, as well as for other, unrelated 
medical problems.  In an entry of December 2001, the veteran 
stated that he might have aggravated his left elbow while 
doing pushups.  When further questioned, the veteran 
described a new onset of left elbow pain, which had been 
"intermittent" for the past 9 to 10 months.  According to the 
veteran, he used warm water soaks, in addition to mineral 
ice, to help with his symptoms.  

On physical examination at that time, there was evidence of 
full muscle bulk and 5/5 muscle strength.  Tests for lateral 
and medial epicondylitis of the left elbow were negative.  
There was no evidence of any specific point tenderness.  
Further noted was that the veteran reported incongruent signs 
and symptoms.  When questioned, the veteran gave a history of 
prior treatment for right medial epicondylitis while on 
active duty.  Treatment for that disability consisted of a 
neoprene tennis elbow band, as well as a small right wrist 
splint.  In the opinion of the examiner, the veteran did not 
present with congruent signs of left elbow epicondylitis.  

On VA orthopedic examination in November 2002, the veteran 
complained of recurrent bilateral elbow pain which had been 
present since 1998, but which had gotten worse in recent 
years.  According to the veteran, his left elbow was 
currently worse than his right, beginning to hurt when he 
awakened in the morning and raised his arms to wash his face.  
According to the veteran, his pain was localized distal to 
his left elbow, and the musculature overlying the ulna in the 
proximal portion of his left forearm.  Reportedly, his pain 
became worse during the course of the day, in particular, 
when he was involved with "lots of typing" which he did most 
days at work.  When requested, the veteran demonstrated for 
the examiner the way in which his arms interacted with the 
keyboard and with his desktop, indicating that his keyboard 
sat on the far part of his desktop, and that his forearms 
rested on the proximal corner of the desktop, precisely at 
the area of the forearm of which he was complaining.  

On physical examination, both of the veteran's arms appeared 
fully normal and symmetrical, with normal muscle bulk, 
forearm and elbow flexion and strength, and grip strength in 
both hands.  Pronation and supination were of normal strength 
on both sides.  Both of the aforementioned movements resulted 
in a report of pain on the left side, more so with pronation 
than supination.  Also noted was pain on that side with elbow 
flexion against resistance.  Radiographic studies of the 
veteran's left elbow were within normal limits.  The 
pertinent diagnosis was muscle body pain in the proximal left 
forearm, most likely caused by chronically resting the 
forearms on the corner of the desk at work.  At the time of 
examination, the veteran denied any prior injury which might 
have been a more likely cause of his left elbow problems.  

On private orthopedic examination in February 2003, the 
veteran complained of medial left elbow pain.  When 
questioned, he gave a history of "some trouble" with both of 
his elbows while in the military.  Reportedly, the veteran's 
right elbow was more affected than his left.  In November 
2000, following separation from the military, the veteran's 
left elbow symptoms reportedly progressed to the point where 
they became quite significant.  The veteran complained of 
pain, mainly centered at the level of his wrist, with 
associated numbness and burning which extended from the wrist 
proximally into the forearm, along the medial aspect of the 
arm, up to about the level of the elbow.  Apparently, the 
veteran's symptoms were related to wrist flexion and 
extension, in particular, flexion, and somewhat less 
correlated with range of motion of his elbow.  

On physical examination, the veteran's pain level was 
described as mild.  On inspection, both elbows were within 
normal limits.  Range of motion bilaterally was full, and 
there was no evidence of any instability at 0 to 130 degrees 
of valgus and varus.  Further examination revealed some 
tenderness over the medial epicondylar area, which was 
somewhat worsened by resisted pronation and flexion.  There 
was a positive Tinel's at the wrist, which produced a shock-
like sensation radiating up the left forearm.  At the time of 
examination, there was a full range of motion of the wrist, 
and a ganglion was detected.  No thenar/hypothenar wasting 
was identified, and sensory examination of the hands was 
intact.  The pertinent diagnosis was left elbow medial 
epicondylitis.  Treatment consisted of a cock-up brace and 
medication.  

Analysis

The veteran in this case seeks service connection for a 
chronic left elbow disability, claimed to have had its origin 
during his period of active military service.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a left elbow disability.  While during service, 
the veteran received treatment for various right elbow 
problems (for which service connection is currently in 
effect), there is no indication that, at any time during the 
veteran's period of active military service, he experienced 
similar problems with his left elbow.  At the time of a 
service separation examination in July 2000, the veteran 
voiced no complaints of, nor was there any evidence of, a 
chronic left elbow disability.  

The earliest clinical indication of left elbow complaints was 
in December 2001, more than one year after the veteran's 
separation from service.  At that time the veteran presented 
with left elbow pain after doing push-ups, of 9 to 10 months' 
duration.  No diagnosis was rendered, but it was noted that 
the veteran did not present with congruent signs of left 
elbow epicondylitis.  Thereafter, in November 2002, a VA 
orthopedic examination noted the presence of muscle body pain 
in the veteran's proximal left forearm, which was most likely 
the result of him chronically resting his forearms on the 
corner of his desk at work.  The first diagnosis of any left 
elbow disorder occurred in November 2003, where a private 
physician diagnosed left elbow medial epicondylitis and 
possible left carpal tunnel syndrome.  This physician did not 
opine that the veteran's left elbow disorder was related to 
service.  The only mention in that report of the veteran's 
service arose when the physician discussed the veteran's 
history.  Specifically, the physician noted that the veteran 
"apparently had had some trouble with both of his elbows 
while in the military and had been on sick call for this."  
However, the described history, as it pertains to the left 
elbow, is not borne out by the contemporaneous service 
medical records which, despite showing treatment for multiple 
orthopedic complaints including the right elbow, left 
shoulder, and left hand, are completely silent for complaints 
related to the left shoulder.  

The Board has taken into consideration the veteran's 
arguments regarding the nature and etiology of his left elbow 
pathology.  However, based on a review of the entire evidence 
of record, the Board is unable to reasonably associate his 
left elbow complaints first shown after discharge from 
service, with the veteran's period of active military 
service.  There is simply no evidence of any left elbow 
condition during service, and no medical opinion linking his 
current disability with service. Accordingly, service 
connection for a chronic left elbow disability must be 
denied.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for a left elbow disorder is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



